DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 13, 2021, has been entered.

Status of Claims
This action is in reply to the communication filed on August 13, 2021.
Claim 18 has been amended and is hereby entered.
Claims 1 - 6, 8 - 11, and 15 - 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method of making a molded 3-dimensional fabric article, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 11, 2020.
Claims 18 – 21, 24, and 28 – 29 are currently pending and have been examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18 - 21, 24, 28, and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 18 recites the limitation “the cured elastomeric coating comprises…. a cured form of an agent that retards the curing of an elastomeric coating.” This limitation lacks support in the specification as filed.


Claim Rejections - 35 USC § 102 / § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18, 20, 21 and 24 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over y Turlan-Van Der Hoeven (WO2015173524, using US20170079335A1 as the official English translation).
As per claim 18, 20, 21, and 24, Turlan-Van Der Hoeven teaches a thermoformable fabric substrate comprising a top surface and a bottom surface, an elastomeric coating composition and a second fabric layer attached to the elastomeric coating composition which forms the whole or part of a garment ([0041]: “A manufacturing process of this brassiere is as follows, the silicone forming the reinforcement layer 8 is deposited… on the side of a first piece of textile called inside, that will be laid on a second piece of textile.”). This process also involved shaping the textile by thermoforming (Abstract). The elastomeric coating composition is provided in a pattern ([0042]: A deposit of a fine grid comprising partially separated opening according to the reinforcement areas to be achieved.”). The silicone is cured ([0054]: “The crosslinked silicone… is already polymerized.”). The top and/or bottom surface of the fabric substrate are substantially free of permanent wrinkles ([0013]: “An advantage of this manufacturing process is that… prevents gathers”). Additionally, as the prior art does not require the fabric to be wrinkled, it is presumably free of wrinkles.
Regarding the limitation “the cured elastomeric coating composition comprises an agent that retards the curing of an elastomeric coating,” Examiner notes that the limitation is being interpreted as a product by process limitation. As the final product is a cured elastomeric coating, the speed at which the curing takes place is not seen as providing any additional structural limitations to the product, nor is it clear that the agent that retards the curing of an elastomeric coating is necessarily present in the final cured coating. Furthermore, absent a showing to the contrary, it is Examiner's position that the article of the applied prior art is identical to or only In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.

Claim Rejections - 35 USC § 103
Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Turlan-Van Der Hoeven (WO2015173524, using US20170079335A1 as the official English translation). 
As per claim 19, Turlan-Van Der Hoeven teaches adornments can be provided on the bottom part of the cups ([0049]). Turlan-Van Der Hoeven does not teach that the adornments can be flock material, glitter and glass beads.  However, these materials are well-known adornments in the textile art and based on the teachings of Turlan-Van Der Hoeven, it would have been obvious to include them in the brassiere of Turlan-Van Der Hoeven, motivated by the desire to provide improved visual aesthetics ([0049]).
Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Turlan-Van Der Hoeven (WO2015173524, using US20170079335A1 as the official English translation) as applied to claims 18, 20, 21, and 24 above, in view of Martinet (US20120225607A1).
As per claims 28 and 29, Turlan-Van Der Hoeven teaches all the limitations of claim 18. Turlan-Van Der Hoeven does not teach a thermoformable polyurethane membrane material sandwiched between the thermoformable fabric substrate and the cured elastomeric coating composition
Martinet teaches brassiere cups comprising an inner layer comprising an inner foam material that is substantially laminated to an inner fabric lining (Abstract). The foam layers are provided to prevent discomfort in underwire bras ([0006]). This inner foam material may be polyurethane ([0045]). Martinet further teaches a thermoformable polyurethane material sandwiched between the thermoformable fabric substrate ([0045]: Each layer preferably comprises a polyurethane foam material attached to a fabric lining.” The foam material layers are glued together, forming a structure wherein the foam layers are sandwiched between the fabric lining ([0052 – 0054])As the gathers of Turlan-Van Der Hoeven are prevented by two fabric substrates each with a silicone coating that are crosslinked ([0046]), it would have been obvious to incorporate the polyurethane material in between the textile substrate and the silicone reinforcement coating as claimed, so as to not interfere with the crosslinking of the silicone layers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the textile substrate of Turlan-Van Der Hoeven to use a fabric substrate with a polyurethane foam material attached to a fabric lining, as taught by Martinet, motivated by the desire to eliminate discomfort in underwire bras ([0006]) 
Response to Arguments
Applicant's arguments filed August 13, 2021, have been fully considered but they are not persuasive. 
Applicant argues that the limitation of the cured elastomeric coating composition comprises “a cured form of an agent that retards the curing of an elastomeric coating” does not lack support in the specification as filed. Applicant presents several examples of commercially available silicone curing retarders, at least one of which contains a retarder that does interact with the curing agent and so the final product may comprise a reacted form of the retarder. Examiner respectfully disagrees. As an initial matter, claim 1 is not directed to a cured form of an agent that retards the curing of a silicone coating, but rather, “a cured form of an agent that retards the curing of an elastomeric coating.” Therefore, the arguments presented by Applicant are not commensurate in scope with the claims. Additionally, Applicant admits on page 9 of the remarks that “a reacted form of the retarder may be present in the final product” which implies that a reacted from of the retarder may also not be present in the final product. Therefore, Applicant’s argument that the specification contains implicit support for the limitation because Applicant teaches a coating that comprises an agent that retards the curing of the silicone agent, which would necessarily mean that there is also a cured form of an agent that retards the curing of said agent is not persuasive.
Applicant argues that a simple solvent would not read on the claimed limitation “an agent that retards the curing of an elastomeric coating.” Examiner respectfully disagrees. Using the broadest reasonable interpretation, the limitation would read on any component that retards the curing to any extent as compared to a composition that is 100% the elastomeric coating. It would be expected therefore, that any additional component would slow the curing to some extent, 
Applicant argues that the product of Turlan-Van Der Hoeven is different from Applicant’s claimed article, as the product of Turlan-Van Der Hoeven is formed from a silicone that lacks an agent that retards the curing of the elastomeric coating composition. Examiner respectfully disagrees. As discussed above, the claimed limitation is interpreted as a product by process limitation where the agent that retards the curing of an elastomeric coating is not required to be in the final, cured product. 

Conclusion
All claims are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER Y CHOI/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        



/J.N.C./Examiner, Art Unit 1789